DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-14 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 13. The closest found prior art are Iwaki (US 20180307933 A1) and Abhari et al (US 20190015163 A1)

Iwaki discloses image processing apparatus including image acquiring unit, region of interest detecting unit, and image generating unit to generate an indication image related to the region of interest ([0006]). Iwaki discloses region of interest detecting unit detects based on input image whether a possible lesion is present in input image ([0039]). Iwaki discloses second image data that includes an indication image indicating the information related to the region of interest in the object image and that has an amount of information smaller than that of the first image data ([0050]) including contour image ([0051]). 

Abhari discloses system for providing feedback during a medical procedure including displaying virtual representation of navigational information overlaid on live optical images ([0007]). Abhari discloses operator may display region or boundary of interest (BOI) on visual representation ([0035]). Abhari discloses BOI may be defined by connecting the 3D points along the shortest path between points (e.g., creating a closed polygon shape), or may be defined by performing a spline interpolation of the points (e.g., to obtain a smoother BOI) ([0111]) and overlay visuospatial information on captured image ([0112]). 


Neither Iwaki nor Abhari, alone or in combination, teach the claim limitation of calculate coordinates of a boundary of a lesion portion and superimpose a figure pointing to the boundary. Iwaki discloses region of interest detection unit including detecting a lesion and an image generating unit to generate a contour image to be displayed, however Iwaki’s contour image does not teach pointing to the boundary. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619